Citation Nr: 1138188	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for lumbar sprain, currently evaluated as 40 percent disabling.  

2.  Entitlement to an increased rating for arthritis of the cervical spine, currently evaluated as 20 percent disabling.  

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 1992.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran testified at a hearing before the Board in September 2008.  

This case was previously before the Board in February 2009, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar spine sprain is manifested by subjective complaints of pain, with intermittent flare-ups, productive of severe limitation of motion, with forward flexion to 50 degrees; but without demonstration by competent clinical evidence of unfavorable ankylosis.

2.  Throughout the entire rating period on appeal, the Veteran's arthritis of the cervical spine is manifested by subjective complaints of pain, but without demonstration by competent clinical evidence of neurological impairment.

3.  There has been no demonstration by competent and probative medical evidence of record that the Veteran's service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, preclude all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 40 percent for lumbar spine sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2010).  

2.  The criteria for an initial rating higher than 20 percent for arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2010).  

3.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in June 2005, April 2006, and March 2007, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claim of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.   In addition, a March 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

The diagnostic code criteria pertinent to rating spinal disabilities are codified at 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243.  All diseases and injuries of the spine other than intervertebral disc syndrome are to be evaluated under the general rating formula.  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the general rating formula or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Note (1) defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  "Chronic orthopedic and neurologic manifestations" are defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  

Lumbar Spine

According to the general rating formula, a 40 percent evaluation is to be assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

There is a preponderance of the competent clinical evidence of record against an evaluation in excess of 40 percent for lumbar spine sprain based on incapacitating episodes of intervertebral disc syndrome because the Veteran has not experienced any incapacitating episodes.  Indeed, the record does not demonstrate any incapacitating episodes requiring bed rest by a physician and treatment by a physician; the Veteran denied experiencing incapacitating episodes at his June 2009 VA examination.  

Similarly, the competent clinical evidence of record is against an evaluation in excess of 40 percent for the disability at issue based on the general rating formula for disease or injury of the spine.  Indeed, the Veteran's lumbar spine sprain was productive of no worse than forward flexion to 10 degrees at his June 2009 VA examination; extension was to 10 degrees and lateral rotation and flexion were to 10 degrees; the VA examiner further noted that the Veteran's forward flexion would be to 50 degrees if not for body habitus problems unrelated to his service-connected disability.  At his March 2008 VA examination, he had forward flexion to at least 20 degrees, with extension to 30 degrees and lateral flexion and rotation to 10 degrees, bilaterally; the VA examiner noted the Veteran likely had full forward flexion to 90 degrees, as he reported that he could clip his own toenails, but could not undertake such motion due to his morbid obesity.  Likewise, there was no finding of favorable or unfavorable ankylosis of the entire thoracolumbar spine, and the Board does not find that the Veteran's complaints of pain upon motion is equivalent to severe limitation of motion of the lumbar spine or ankylosis; at the June 2009 VA examination, the VA examiner found that the Veteran's spine is not fixed and that the Veteran's difficulty walking was not related to limited line of vision, limitation of breathing, or fixed deformity such that it is equivalent to unfavorable ankylosis.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 40 percent evaluation for his service-connected lumbar spine sprain under the General Rating Formula for Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA examination reports indicated that he had pain upon range of motion testing, but that there was no evidence of incoordination, weakness, or fatigability.  The June 2009 VA examiner further pointed out that the Veteran was morbidly obese and that any fatigue, lack of endurance, and limited function was related to his morbid obesity.  And, to the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the Veteran's current rating is based on his objectively demonstrated reduced motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The overall evidence reveals a disability picture most approximating a 40 percent evaluation, but no higher, even with consideration of whether there was additional functional impairment due to DeLuca factors.  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 40 percent evaluation for the orthopedic manifestations of his service-connected lumbar spine sprain.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The Veteran's neurological evaluations at his VA examinations are negative for evidence of neuropathy; there is no evidence of decreased strength, muscle atrophy, or decreased grip strength.  The Veteran reported absence of vibratory sensation of the extremities, but reflexes were not decreased.  Thus, he is not entitled to a separate, compensable rating under Diagnostic Code 8510-8513 for the neurologic manifestations of the disability at issue.

Cervical Spine

Under 38 C.F.R. § 4.71, Diagnostic Codes 5237 through 5243, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for cervical strain; Diagnostic Code 5242 for degenerative arthritis of the spine; and Diagnostic Code 5243 for intervertebral disc syndrome.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).  

Any associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).  

The preponderance of the competent clinical evidence of record is against an evaluation in excess of 20 percent for arthritis of the cervical spine based on incapacitating episodes of intervertebral disc syndrome.  Indeed, the record does not demonstrate any incapacitating episodes requiring bed rest by a physician and treatment by a physician.  

Similarly, the competent clinical evidence of record is against an evaluation in excess of 20 percent for the disability at issue based on the general rating formula for disease or injury of the spine.  Indeed, the Veteran's arthritis of the cervical spine is productive of no worse than forward flexion to 20 degrees at his March 2008 VA examination; extension was to 10 degrees and lateral rotation and flexion were to 10 degrees.  At his June 2009 VA examination, the Veteran held his head and neck in a rigid position and refused range of motion testing; the examiner noted that there was no clinical medical evidence to support the Veteran's rigid presentation and his range of motion measurements failed to match his pathology.  Regardless, there was no objective evidence of favorable or unfavorable ankylosis of the cervical spine, and the Board does not find that the Veteran's complaints of pain upon motion is equivalent to severe limitation of motion of the cervical spine or ankylosis.  He had normal curvature of the cervical spine, without neuromuscular complaints upon palpation, and strength testing was normal.  Thus, applying the facts to the criteria set forth above, the Veteran remains entitled to no more than a 20 percent evaluation for his service-connected arthritis of the cervical spine under the General Rating Formula for Diseases and Injuries of the Spine.

Furthermore, the Board acknowledges consideration of additional functional impairment due to factors such as pain, weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of motion, the Veteran's VA examination reports indicated that he had pain upon range of motion testing, but that there was no evidence of incoordination, weakness, or fatigability.  The Veteran did not have any muscular abnormalities or deformities of the cervical spine.  He did not have difficulty walking due to restricted line of vision or restricted opening of the mouth.  And, to the extent that the Veteran claims that his pain and rigidity is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the Veteran's current rating is based on his objectively demonstrated reduced motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The overall evidence reveals a disability picture most approximating a 20 percent evaluation, but no higher, even with consideration of whether there was additional functional impairment due to DeLuca factors.  Thus, based on the analysis of those criteria set forth above, the Veteran remains entitled to no more than a 20 percent evaluation for the orthopedic manifestations of his service-connected arthritis of the cervical spine.  

With consideration of the provisions of Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no objective evidence of record for the entire rating period on appeal which demonstrates that the Veteran experiences any neurologic symptomatology.  The medical evidence demonstrates that the Veteran's neurologic evaluation at each of his VA examinations is negative, and does not allow for a finding of neurologic manifestations of the Veteran's service-connected arthritis of the cervical spine.  Thus, he is not entitled to a separate, compensable rating under Diagnostic Code 8520, 8521, 8524, 8525, or 8526 for the neurologic manifestations of the disability at issue.

Extraschedular Consideration

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  See Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected lumbar and cervical spine disabilities are adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbar and cervical spine disabilities, as described above.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent, but total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases - except where specifically prescribed by VA's Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or combination of disabilities - for which the Rating Schedule prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his disability(ies)-provided that, if there is only one such disability, it shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional circumstances, however, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned nonetheless - on an extra-schedular basis - upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

For the purposes of establishing whether there is one disability ratable at 60 percent, or if more than one disability, establishing if there is one disability ratable at 40 percent, as pertinent here, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from a common etiology or a single accident, or (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, etc. 38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).   Age may not be considered a factor.  38 C.F.R. § 3.341 (2009).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2009).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are lumbar spine sprain, currently evaluated as 40 percent disabling; arthritis of the cervical spine, currently evaluated as 20 percent disabling; residuals of a fractured right fifth finger with neuropathy, currently evaluated as 10 percent disabling; and tinnitus, currently evaluated as 10 percent disabling.  His combined service-connected disability rating is 60 percent.  

As such, he does not satisfy the percentage rating standards for individual unemployability benefits, although consideration to such benefits on an extra-schedular basis may be given.  In such an instance, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"), in view of the nature of his educational attainment and occupational experience.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board concedes that the Veteran reported to the June 2009 VA examiner that he was unemployed, and that he last worked in 2001.  The Board notes that the Veteran also reported that he stopped working after a 2001 motor vehicle accident and that he receives Social Security disability benefits as a result of his injuries in that motor vehicle accident.   Similarly, a March 2008 VA examination report indicates that the Veteran reported that he had a B.A. in sociology and he stopped working as a security guard due to pain from a work-related motor vehicle accident in 2001.

However, the Board finds that the Veteran's service-connected disabilities do not prevent him from engaging in substantially gainful employment.  While the Board acknowledges the Veteran's contention that his service-connected disabilities prevent him from working, the Board points out that the Veteran has not provided any objective medical evidence that the reason he is unable to perform employment duties is related to his service-connected lumbar spine sprain and arthritis of the cervical spine, versus his multiple myalgias as a result of the 2001 motor vehicle accident.  In addition, the Veteran has not provided any evidence that he attempted to find employment elsewhere or sought any vocational training.  The Board notes that the RO made repeated efforts to obtain information necessary to verify the Veteran's education and occupational history for the purposes of his claim for TDIU, as additional information may have been gained to his benefit, but that the Veteran did not provide adequate information for such verification.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that "The duty to assist is not ... a one-way street.  If a Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Additionally, the March 2008 and June 2009 VA examination reports indicate that the Veteran's service-connected disabilities do not prevent him from performing his activities of daily living; both VA examiners found that the Veteran's limitations were caused by his morbid obesity.  The June 2009 VA examination report also indicates that the Veteran's current structural damage to the spine is due to the post-service motor vehicle accident, and his in-service lumbar sprain is not the origin of his lumbar spine complaints.  More significantly, the March 2008 VA examination report states that the Veteran is likely unemployable due to his non-service-connected obesity, but that his obesity is not related to the Veteran's service-connected disabilities; the VA examiner further concluded that the Veteran's unemployability is unrelated to his service-connected disabilities. 

As such, there is no evidence that he has been rendered unable to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, due to his service-connected disorders.  In conclusion, for the reasons and bases discussed, the Board finds that there is a preponderance of evidence against the claim of entitlement to a TDIU, so the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An evaluation in excess of 40 percent for lumbar spine sprain is denied.

An evaluation in excess of 20 percent for arthritis of the cervical spine is denied.

Entitlement to a TDIU is denied.  



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


